Citation Nr: 1707583	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a combined rating in excess of 90 percent for the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decisions by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing in June 2015, and a transcript of the hearing is associated with his claims folder.

This appeal was previously before the Board in August 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes the August 2015 Board remand also remanded the claim of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran was granted TDIU effective August 31, 2010 by a June 2016 rating decision.  As the Veteran's claim was granted in full the claim is no longer within the Board's jurisdiction.  Therefore, the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's claim was remanded by the Board in August 2015 in order to obtain a VA examination and nexus opinion in connection with his claim of entitlement to service connection for a cervical spine disability.  The VA examiner was asked to provide an opinion as to whether the Veteran had a current cervical spine disability that was etiologically related to his active service or service-connected lumbar spine degenerative arthritis, status post-surgical fusion with residual scar and intervertebral disc syndrome.  

In response to the August 2015 Board remand the Veteran was provided with a January 2016 VA examination.  The examiner noted pervious diagnoses of a cervical strain in 1970, spinal stenosis in 2011, and cervical degenerative disc disease in 2016.  The Veteran reported he injured his neck during his active service, specifically in 1970, when he fell off a train in Vietnam.  The examiner concluded the Veteran's cervical spine disability was at least as likely as not etiologically related to his active service because of the VA treatment records noting he had fallen off a train during his active service.

Following the Veteran's January 2016 VA examination the RO requested an addendum opinion to clarify where in the record the examiner found a notation of the Veteran falling from a train in service.  As a result a different VA treatment provider provided an April 2016 addendum opinion.  That opinion provider noted there was no documentation of an in-service neck injury from falling off a train but did find evidence that the Veteran had an accident while working on a train post-service.  The opinion provider concluded that the Veteran's neck complaints are at least as likely due to neck injury sustained as a result of falling from a train following his active service and less likely due to service-connected lumbar spine. 

The Board finds the opinions provided by the January 2016 examiner and the April 2016 addendum opinion provider inadequate.  The January 2016 VA examiner provided his positive nexus opinion on the basis of the Veteran having an in-service train accident.  However, as noted by the April 2016 addendum opinion there is no evidence in the Veteran's service treatment records (STRs) or VA treatment records that the Veteran suffered from an in-service train accident.  However, as noted by the April 2016 opinion examiner the Veteran's VA treatment records did note a train accident following his active service.  See May 2007, July 2007, and September 2011 VA treatment records.  However, the Board also finds the April 2016 addendum opinion inadequate.  The April 2016 opinion provider failed to provide a rationale explaining how he was able to conclude that the Veteran's cervical spine disability was more likely due to his train accident than his service-connected lumbar spine disability.  Moreover, neither the January 2016 VA examiner nor the April 2016 opinion provider provided an opinion as to whether the Veteran's cervical spine disability was aggravated by his service-connected lumbar spine disability.  Therefore, an additional addendum opinion must be obtained on remand.  

As to the Veteran's claim for entitlement to a combined rating in excess of 90 percent the RO has assigned an 80 percent combined rating from August 31, 2010 and a 90 percent combined rating from September 2011, as reflected by its June 2016 rating decision.  The appropriate combined rating for the Veteran's service-connected disabilities may change further if service connection is granted for a cervical spine disorder.  Accordingly, the Board finds that the RO should again adjudicate the claim being remanded and again determine the appropriate combined ratings for the Veteran's service-connected disabilities before returning this matter to the Board for final review.

Moreover, it appears the Veteran continues to receive treatment at a VA medical center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action: 

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after May 2014.   

2.  After completion of the foregoing, forward the claims folder to an appropriate VA examiner who examined the Veteran in January 2015 in connection to obtain an addendum opinion as to the likely etiology of any currently diagnosed cervical spine disability.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.

Based on review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current cervical spine disability is etiologically related to the Veteran's active service?

The examiner should consider, and discuss as necessary, the following:

(i)  The July 1982 in-service complaints of left shoulder and arm numbness which were assessed as C3-3-4-5 nerve root irritation.  

(ii)  The May 2007, July 2007, and September 2011 VA treatment records indicating the Veteran was involved in a post-service train accident which lead to surgery on his neck.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any cervical spine disability was caused by the Veteran's service-connected lumbar spine degenerative arthritis, status post-surgical fusion with residual scar and intervertebral disc syndrome?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected lumbar spine degenerative arthritis, status post-surgical fusion with residual scar and intervertebral disc syndrome aggravated any current cervical spine disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the January 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




